Citation Nr: 1409857	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  12-11 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Pension Management Center in St. Paul, Minnesota


THE ISSUE

Whether the Veteran's income and net worth are a bar to the receipt of nonservice-connected pension benefits with special monthly pension based on the need for aid and attendance.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel




INTRODUCTION

The Veteran served on active duty from November 1961 to November 1964.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an August 2011 decision of the Department of Veterans Affairs (VA) Regional Office and Pension Management Center in St. Paul, Minnesota (RO).  

The Board finds that the question of both income and net worth are at issue in determining if the Veteran is eligible for the receipt of nonservice-connected pension benefits.  See 38 U.S.C.A. §§ 1502, 1521(j) and 38 C.F.R. § 3.274.  Accordingly, the Board has recharacterized the issue on appeal as whether the Veteran's income and net worth are a bar to the receipt of nonservice-connected pension benefits with special monthly pension based on the need for aid and attendance.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Basic entitlement to nonservice-connected disability pension benefits exists if all three requirements listed in 38 U.S.C.A. §§ 1502, 1521(j) and 38 C.F.R. § 3.274 are met.  First, the veteran must have served in the active military, naval or air service for 90 days or more during a period of war.  Second, the veteran must be permanently and totally disabled from non-service-connected disability not due to his or her own willful misconduct.  Third, the veteran must meet the net worth requirements found in 38 C.F.R. § 3.274 and not have an annual income in excess of the maximum annual pension rate (MAPR) as specified in 38 C.F.R. § 3.23.  See 38 U.S.C.A. §§ 1502, 1521(j); 38 C.F.R. §§ 3.3(a), 3.23, 3.274.  

In an April 2012 statement of the case (SOC), the RO indicated that the Veteran had a net worth in excess of $100,000.  VA Adjudication Procedures Manual M21-1 provides that a formal administrative net worth decision is required if the beneficiary has a net worth of $80,000 or more, whether or not net worth bars entitlement, or if net worth of any amount bars entitlement.  See M21-1MR, Part V, Subpart iii, Chapter 1, Section J, Topic 70 (b).  In determining whether the Veteran's net worth is excessive, it is necessary to determine if it is reasonable that some part of the corpus of such estate be consumed for a veteran's maintenance.  
See 38 U.S.C.A. § 1522(a); 38 C.F.R. § 3.274(a).  While the April 2012 SOC discussed amounts used in calculating the Veteran's net worth, the RO did not render a decision as to whether the Veteran's net worth was a bar to benefits, and did not address factors such as the Veteran's life expectancy and the potential rate of depletion of his net worth, including spending due to unusual medical expenses.  
38 C.F.R. § 3.275(d); see also 38 C.F.R. § 3.274(a).  

The Board finds that question of whether the Veteran's net worth is a bar to entitlement pension benefits is inextricably intertwined with the Veteran's underlying claim for nonservice-connected pension benefits.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Therefore the question of whether the Veteran's net worth is a bar to the receipt of nonservice-connected pension benefits is remanded to the RO for adjudication.  

Additionally, the Board finds that it is not clear whether amounts included in the April 2012 SOC net worth and income calculations were correct.  In that regard, the RO counted $38,493 held in a T. Rowe Price IRA, reported by the Veteran in an April 2010 lay statement prior to the date of the claim.  However, the RO also counted $15,595 from a March 2011 financial statement from T. Rowe Price in what appears to be the same rollover IRA.  With regard to income, 2010 Tax Forms show that the Veteran's spouse received additional income as the sole proprietor of a business.  The income of the spouse is counted in calculating a veteran's income.  See 38 C.F.R. § 3.261(a), 3.262(b).  On remand, RO/AMC should request that the Veteran submit updated eligibility verification reports and supporting documentation to assess his current net worth and countable income.  The RO/AMC should also request verification of income received from the Veteran's spouse, to include any business revenue, which may be reduced by necessary operating expenses.  See 38 C.F.R. § 3.262(a)(2).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  The RO/AMC should request that the Veteran submit updated eligibility verification reports and supporting documentation to assess his current net worth and countable income.  The RO/AMC should also request verification of income received from the Veteran's spouse, to include business income.

2.  After all development has been completed, the RO/AMC should readjudicate the issue of whether the Veteran's income and net worth are a bar to the receipt of nonservice-connected pension benefits with special monthly pension based on the need for aid and attendance.  The RO/AMC should specifically address the question of whether the Veteran meets net worth requirements for the receipt of pension benefits.  If the benefit sought remain denied, the Veteran should be furnished a supplemental statement of the case, and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



